DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 01/21/2021 was entered.
Amended claims 41, 43, 47, 50, 52-56, 72-79, 91-93 and new claims 96-97 are pending in the present application.
Applicant elected previously without traverse of Group I in the reply filed on 02/11/2021.
Applicants further elected the following species: (a) an in vitro method further exposing the cells to a fibronectin fragment comprising RGDS motif, CS-1 motif and heparin-binding domain; (b) a fibronectin fragment immobilized on the inner surface of a culture vessel; and (c) an immobilized Notch ligand on the inner surface of a culture vessel.
	Claims 54-56 and 76-78 were withdrawn previously from further consideration because they are directed to non-elected species.
	Accordingly, amended claims 41, 43, 47, 50, 52-53, 72-75, 79, 91-93 and new claims 96-97 are examined on the merits herein with the above elected species.

Response to Amendment
	1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Enablement was withdrawn in light of currently amended independent claim 41 and upon further considerations.

	3.	The provisional nonstatutory double patenting rejection over claims 1, 5-11, 13-14 and 16-20 of copending Application No. 15/516,731 (reference application) in view of Bernstein et al (US 2014/0369973; IDS) and Schiavinato et al (In Vitro Cell. Dev. Biol.-Animal 52:920-934, 2016) was withdrawn in light of the cancelation of claims 80, 82-84, 88-90 and 95.

Claim Objections
Claim 41 is objected to because of the term “CS-1” should be spelled out in full at the first occurrence of the term.  Additionally, the term “patterns” is objected to because RGDS and CS-1 are commonly referred as motifs rather patterns.
Claims 41 and 91-93 are objected to because of the phrase “CD7+ population”.  It should be - - CD7+ cell population - - because CD7+ is simply a cellular maker. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Amended claims 41, 43, 47, 50, 52-53, 72-75, 79, 91-93 and 96-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-35 and 41-44 of copending Application No. 16/485,488 (reference application) in view of Reimann et al (Stem Cells 30:1771-1778, 2012; IDS).  This is a modified rejection necessitated by Applicant’s amendment.
The instant claims are directed to an in vitro method for generating T cell progenitors having the phenotype CD34-CD7+, comprising culturing CD34+ cells in a culture medium comprising fetal serum, TNF-alpha, IL-7, thrombopoietin (TPO), Flt3L, and stem cell factor (SCF) and not comprising IL-3, in the presence of an immobilized Delta-like-4 ligand and a fibronectin fragment for a period of more than 5 days and less than 10 days, wherein said fibronectin fragment comprises the RGDS (SEQ ID NO: 3) and CS-1 patterns as well as a heparin-binding domain, wherein TNF-alpha is present in the culture medium at a concentration of at least 10 ng/ml, wherein fetal serum is present in the culture medium at a concentration of at least 15%, and wherein the CD34-CD7+ cells represent more than 60% of the CD7+. 
Claims 21-35 and 41-44 of copending Application No. 16/485,488 are drawn to an in vitro method for generating T cells progenitors (e.g., for a cell culture between 3 and 7 days, or at most 10 days; see dependent claims 26-27), comprising the step of culturing CD34+ cells in a medium comprising an antagonist of the Aryl hydrocarbon/Dioxin receptor and the medium further comprising TNF-alpha from day 0 of the culture (e.g., at a concentration higher or equal to 3 ng/ml; see dependent claims 42-44), and in the presence of an immobilized Notch ligand (e.g., soluble domain of the Delta-like-4 ligand fused to an Fc region of an IgG protein; see dependent claim 28); the same method further exposing the cells to a fibronectin fragment, wherein the fragment comprises the RGDS and CS-1 patterns as well as a heparin-binding domain, preferably immobilized on the inner surface of the culture vessel or on beads; see dependent claim 29) 
The claims of the present application differ from claims 21-35 and 41-44 of copending Application No. 16/485,488 in reciting specifically at least that T cell progenitors having the phenotype CD34-CD7+, and CD34+ cells are cultured a culture medium further comprising at least 15% fetal serum, IL-7, thrombopoietin (TPO), Flt3L, Stem cell factor (SCF) and not comprising IL-3, in the presence of an immobilized Delta-like-4 ligand.
Before the effective filing date of the present application (02/13/2017), Reimann et al already disclosed a method for in vitro generation of human T-cell precursors displaying the phenotypic and molecular signatures of very immature thymic precursors, the method comprises exposing human CD34+ CB cells to immobilized Notch-ligand Delta-4 Fc fusion protein (5 ug/ml) on coated plates in the presence of cytokines IL-7, SCF, Flt3-ligand and TPO along with 20% defined fetal calf serum; with CD34+ CB cells began to express CD7 within 3 days with increased CD7 expression until day 7 that is correlated with a decreased CD34 expression and the emergence of a CD34-CD7+ T-cell precursor population (Abstract; page 1772, left column, third full paragraph; Materials and Methods; section titled “In vitro exposure of CB CD34+ to a DL4 fusion protein induces phenotypic changes that are consistent with early T-cell development”; a T-cell progenitor subset expressing CD5 emerged from the CD34-CD7++ population between days 7 and 10; and by day 14, the CD34-/CD7++/CD5+ population had started to express low levels of CD1a (page 1773, left column, last paragraph). 
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the in vitro method for generating CD34-CD7+ T cell progenitors in the copending Application No. 16/485,488 by utilizing a culture medium already containing TNF-alpha on day 0 of the culture at a concentration higher than 3 ng/ml and an antagonist of the Aryl hydrocarbon/Dioxin receptor that further contains 20% defined fetal calf serum along with IL-7, TPO, Flt3L and SCF in the presence of an immobilized Delta-like-4 ligand, in light of the teachings of Reimann et al with a reasonable expectation of success. 
An ordinary skilled artisan would have been motivated to carry out the above modification because Reimann et al already disclosed successfully a method for in vitro generation of human CD34-CD7+ T-cell progenitors displaying the phenotypic and molecular signatures of very immature thymic precursors by already exposing human CD34+ CB cells to immobilized Notch-ligand Delta-4 Fc fusion protein (5 ug/ml) on coated plates in a culture medium supplemented with 20% defined fetal calf serum along with the cytokines IL-7, SCF, Flt3-ligand and TPO.
The modified method resulting from claims directed to an in vitro method for generating T cells progenitors of the copending Application No. 16/485,488 and Reimann et al is indistinguishable from the method of the present application; and therefore it also 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments related to the above rejection in the Amendment dated 01/21/2022 (page 10) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the provisional double patenting rejection should be withdrawn because substantive prosecution of the ‘488 Application has not yet started and none of the claims in the ‘488 Application has received a Notice of Allowance.  Additionally, Applicant referred the Examiner to the second preliminary amendment dated 01/21/2022 filed in the co-pending ‘488 application, in which independent claim 21 no longer recites TNF-alpha.
First, the instant application is a CON of 16/485,488 (‘488) and has the same priority date of 02/13/2017.  
Second, the scope of independent claim 21 in the second preliminary amendment dated 01/21/2022 filed in the co-pending ‘488 application still encompasses the presence of TNF-alpha in the culture medium from day 0 of the culture as well as at a concentration higher or equal to 3 ng/ml as evidenced by newly added dependent claims 42-44.
Third, claims of the present application are still provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-35 and 41-44 of copending Application No. 16/485,488 (reference application) in view of Reimann et al (Stem Cells 30:1771-1778, 2012; IDS) for the reasons set forth above.

Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  

/QUANG NGUYEN/Primary Examiner, Art Unit 1633